 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11     DARRELL D. SMITH,                          1:20-cv-00318-NONE-GSA-PC
12
                               Plaintiff,         ORDER WITHDRAWING FINDINGS AND
                                                  RECOMMENDATIONS ENTERED ON MARCH
13
                   v.                             10, 2020
                                                  (ECF No. 9.)
14
       RYAN KIM,
                                                  ORDER RESOLVING MOTION TO PROCEED
15
                               Defendant.         IN FORMA PAUPERIS
                                                  (ECF No. 2.)
16

17

18          Darrell D. Smith (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On March 10, 2020, the court entered findings and recommendations, recommending that
21   Plaintiff’s application to proceed in forma pauperis be denied due to Plaintiff’s ability to pay the
22   $400.00 filing fee in full. (ECF No. 8.) On April 1, 2020, Plaintiff paid the $400.00 filing fee in
23   full. (Court docket.)
24          In light of the fact that Plaintiff has paid the filing fee in full, the court shall withdraw the
25   findings and recommendations issued on March 10, 2020.
26          Accordingly, IT IS HEREBY ORDERED that:
27          1.      The findings and recommendations entered on March 10, 2020, are
28                  WITHDRAWN; and

                                                       1
 1        2.    Plaintiff’s application to proceed in forma pauperis, filed on March 2, 2020, is
 2              RESOLVED.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   April 3, 2020                         /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
